Citation Nr: 1728728	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-27 801 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1957 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2016, the Board denied the Veteran's service connection claim for a low back disability, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (Joint Motion), the parties moved the Court to vacate the Board's Mary 2016 decision.  In a November 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2016 Board hearing, the Veteran testified that he received post-service treatment for low back pain at St. Joseph's Medical Center.  The Veteran's spouse also testified that the Veteran was prescribed medications for low back pain for some time prior to 2001.  The Veteran submitted a January 2002 lumbar spine     x-ray report from St. Joseph's Medical Center, which is the earliest post-service 
record of treatment for a low back disability. The record also contains an authorization form the Veteran sent to St. Joseph's Medical Center indicating that he was treated at that facility since July 1995.  However, the authorization form shows that the Veteran only requested x-ray reports, and not complete medical records.  As such records are relevant to the Veteran's service connection claim for a low back disability, the Board finds that a remand is necessary in order to obtain the Veteran's complete records of treatment from St. Joseph's Medical Center.  See 38 § C.F.R. 3.159(c)(1).

Additionally, the Veteran underwent a VA examination in December 2011, and the examiner opined that a current low back disability was not related to service.  In rendering that opinion, the examiner relied, in part, on the lack of treatment for a low back disability from 1976 to 2002.  Therefore, if additional relevant private treatment records are received, the AOJ should obtain an addendum opinion that considers the additional evidence.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a low back disability, to specifically include St. Joseph's Medical Center.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  If, and only if, additional private treatment records       are obtained which are relevant to the Veteran's service connection claim for a low back disability, the AOJ should provide the claims file to the VA examiner who conducted the December 2011 examination in order to obtain a supplemental opinion with respect to the Veteran's    service connection claim for a low back disability.  If the December 2011 VA examiner is not available, provide       the claims file to another appropriate examiner.  If an examination is deemed necessary to respond the question, one should be scheduled.  

If a VA medical opinion is requested, the examiner     must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that a currently diagnosed low back disability was incurred in or caused by the Veteran's active duty service.  A complete rationale for all opinions must be provided.  

3.  After undertaking the development above and any additional development deemed necessary, the claim for service connection for a low back disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




